Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    04-MAY-2020
                                                    03:49 PM



              SCPW-XX-XXXXXXX and SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        SCPW-XX-XXXXXXX

           OFFICE OF THE PUBLIC DEFENDER, Petitioner,

                              vs.

   CLARE E. CONNORS, Attorney General of the State of Hawaiʻi;
     DONALD S. GUZMAN, Prosecuting Attorney, County of Maui;
   MITCHELL D. ROTH, Prosecuting Attorney, County of Hawaiʻi;
    JUSTIN F. KOLLAR, Prosecuting Attorney, County of Kauaʻi;
DWIGHT K. NADAMOTO, Acting Prosecuting Attorney, City and County
                    of Honolulu, Respondents.

   ----------------------------------------------------------

                        SCPW-XX-XXXXXXX

   STATE OF HAWAIʻI OFFICE OF THE PUBLIC DEFENDER, Petitioner,

                              vs.

   DAVID Y. IGE, Governor, State of Hawaiʻi; NOLAN P. ESPINDA,
     Director, State of Hawaiʻi Department of Public Safety;
EDMUND (FRED) K.B. HYUN, Chairperson, Hawaiʻi Paroling Authority,
                          Respondents.


                      ORIGINAL PROCEEDING
                        FOURTH INTERIM ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           On April 30, 2020, in response to this court’s April
24, 2020 Third Interim Order, Special Master Daniel R. Foley
(“Special Master”) filed his Third Summary Report and
Recommendations (“Third Interim Report”).      The Third Interim
Report provides an update on implementation of this court’s
orders as well as other efforts, including updated population
numbers.   The Third Interim Report also attaches as exhibits a
progress report of the Hawaiʻi Paroling Authority (“HPA”) (dated
April 29, 2020), a letter to the Special Master from the
Department of Public Safety (“DPS”) in response to an April 21,
2020 letter of the Hawaiʻi Correctional Systems Oversight
Commission (“Oversight Commission”) regarding DPS’s response to
different levels of potential COVID-19 outbreak (dated April 28,
2020), a letter from the Oversight Commission to DPS Director
Nolan Espinda requesting information concerning the COVID-19
plans for Saguaro Correctional Center (“Saguaro”) (dated April
28, 2020), a letter from the Office of the Public Defender
apprising the Special Master of the efforts undertaken by the
parties, the amici, and the many stakeholders to reduce the
inmate population of Hawaiʻi’s correctional centers and
facilities to design capacity and stating some concerns (dated
April 29, 2020), and a letter from the Honolulu Department of
the Prosecuting Attorney providing a status of the release of
inmates and stating some concerns (dated April 29, 2020).
           This court appreciates the efforts that have been
undertaken by the Special Master, the parties, the amici, and
the many stakeholders to work collaboratively to protect public
health and public safety.   This court also appreciates the
efforts of the HPA to transition to audio-visual hearings using


                                  2
remote technology and DPS’s assistance in facilitating
telephonic attorney-client contact.
          Upon consideration of the Third Interim Report,
including the exhibits, and the record,
          IT IS HEREBY ORDERED that:
          1.    The Special Master shall continue to work with
the parties, the amici, and the many stakeholders to
expeditiously address the issues in this original proceeding in
an effort to facilitate a collaborative resolution while
protecting public health and public safety.   Efforts shall
continue to be undertaken to reduce the inmate population of
correctional centers and facilities to design capacity.
          2.    DPS shall continue to be cooperative and
responsive to the requests for information from the Oversight
Commission.    No later than May 13, 2020, DPS shall provide a
report to the Special Master and the parties regarding the
current conditions at Oahu Community Correctional Center,
Saguaro, and Halawa Correctional Facility as related to COVID-
19, including information on the number of COVID-19 tests
administered to inmates and staff and the steps taken to prevent
and mitigate the spread of COVID-19 within these facilities.
          3.    DPS has indicated that it is updating the
individual facility Pandemic Response Plan to incorporate
current guidance from the Centers for Disease Control and
Prevention, and that the plans will be provided to the Oversight
Commission soon.   Every effort shall be taken to expeditiously
update and provide the plans to the Oversight Commission.
          4.    The HPA shall also consider its authority under
Hawaiʻi Administrative Rule § 23-700-51(b), to release or
discharge inmates on its own accord.
          5.    The Special Master may file reports or
recommendations for orders to this court as he deems

                                 3
appropriate, but another summary report with any recommendations
shall be filed on May 15, 2020.       In his discretion, the Special
Master may file confidential documents under seal.
         6.   This order does not limit the continued
collaborative and ongoing efforts currently being undertaken to
reduce the inmate populations and does not affect previous
orders entered that, by their terms, remain in effect.
         7.   This court reserves its authority to order other
measures based on changed circumstances.
         DATED: Honolulu, Hawaiʻi, May 4, 2020.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                  4